DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application (amended claims filed on 6 August 2018) contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by administering to the cell (or an individual) an agent that increases the level of a SIRT2 polypeptide in the adult stem cell; 
Group II, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by administering to the cell (or an individual) an agent that increases the activity of a SIRT2 polypeptide in the adult stem cell;
Group III, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by administering to the cell (or an individual) an agent that increases the deacetylase activity of a SIRT2 polypeptide in the adult stem cell;
Group IV, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by administering to the cell (or an individual) an agent that increases deacetylation of a nucleotide-binding domain and leucine-rich repeat-containing-3 (NLRP3) polypeptide in the adult stem cell;
Group V, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by reduces the level of an NLRP3 polypeptide in the adult stem cell; 
Group VI, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by administering to the cell (or an individual) an agent that reduces the activity of an NLRP3 polypeptide in the adult stem cell; 
Group VII, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by administering to the cell (or an individual) an agent that reduces the level of a caspase-1 polypeptide in the adult stem cell; 
Group VIII, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by administering to the cell (or an individual) an agent that reduces the activity of a caspase-1 polypeptide in the adult stem cell; 
Group IX, claims 1-23 (in part) drawn to methods for improving the function of an adult stem cell (or for treating, reducing or ameliorating tissue degeneration), by administering to the cell (or an individual) an agent that inhibits pyroptosis in the adult stem cell.
Lack of Unity – A Priori
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons: Groups I-IX lack unity of invention because the groups do not share a common technical feature. Group I requires an agent that increases the level of a SIRT2 polypeptide that is not or may not be required by the other groups. Group II requires an agent that increases the activity of a SIRT2 polypeptide that is not or may not be required by the other groups. Group III requires an agent that increases the deacetylase activity of a SIRT2 polypeptide that is not or may not be required by the other groups. Group IV requires an agent that increases deacetylation of an NLRP3 polypeptide that is not or may not reduces the level of an NLRP3 polypeptide that is not or may not be required by the other groups. Group VI requires an agent that reduces the activity of an NLRP3 polypeptide  that is not or may not be required by the other groups. Group VII requires an agent that reduces the level of a caspase-1 polypeptide that is not or may not be required by the other groups. Group VIII requires  an agent that reduces the activity of a caspase-1 polypeptide that is not or may not be required by the other groups. Group IX requires an agent that inhibits pyroptosis that is not or may not be required by the other groups. 
Groups I-IX therefore lack a special technical feature a priori. 
In view of a lack of unity in the absence of a special technical feature required for co-examination, restriction is required because there is no unity of invention or inventive step. 
A single group must be elected from Groups I – IX above. 
Furthermore, this application contains claims directed to more than one embodiment of the generic invention. These embodiments are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. This application contains claims directed to the following patentably distinct groups and/or embodiments set forth below (this is not a species election):
If Group I or II or III is elected above, applicant must further elect a single agent from:
a) a 1,4-dihydropyridine (DHP) derivative bearing a benzyl group at the NI position, recited in claims 5(i), 18(i), 20(i), and 23 (i); or 
b) SRTI 720 HCl, recited in claims 5(i), 18(i), 20(i), and 23 (i); or 
c) Fisetin; recited in claims 5(i), 18(i), 20(i), and 23 (i); or 
d) a nucleic acid comprising a nucleotide sequence encoding a SIRT2 polypeptide, recited in claim 12; or
e) an agent that increases intracellular NAD+ levels, recited in claims 5(iv), 18(iv), 20(iv), and 23 (iv);
or if Group IV or V or VI is elected, applicant must further elect a single agent from:
f) glyburide, recited in claims 5(ii), 18(ii), 20(ii), and 23 (ii); or
g) 16673-34-0, recited in claims 5(ii), 18(ii), 20(ii), and 23 (ii); or
h) MCC950, recited in claims 5(ii), 18(ii), 20(ii), and 23 (ii); or
i) Shikonin, recited in claims 5(ii), 18(ii), 20(ii), and 23 (ii); or
j) sodium butyrate, recited in claims 5(ii), 18(ii), 20(ii), and 23 (ii); or
k) β-hydroxybutyrate, recited in claims 5(ii), 18(ii), 20(ii), and 23 (ii); or
l) an inhibitory nucleic acid (i.e. an siRNA, an shRNA, a ribozyme, or an antisense nucleic acid) that specifically reduces the level of NLRP3 mRNA or NLRP3 polypeptide, recited in claims 4, 5(ii), 6, 17, 18(ii), 20(ii), and 23 (ii); or
e) an agent that increases intracellular NAD+ levels, recited in claims 5(iv), 18(iv), 20(iv), and 23 (iv);
or if Group VII or VIII or IX is elected, applicant must further elect a single agent from:
	m) z-VAD-fmk, recited in claims 5(iii), 18(iii), 20(iii), and 23 (iii); or
	n) ac-YVAD-cmk, recited in claims 5(iii), 18(iii), 20(iii), and 23 (iii); or
	o) VX-765, recited in claims 5(iii), 18(iii), 20(iii), and 23 (iii); or
	p) z-WHED-fmk, recited in claims 5(iii), 18(iii), 20(iii), and 23 (iii); or
q) an inhibitory nucleic acid (i.e. an siRNA, an shRNA, a ribozyme, or an antisense nucleic acid) that specifically reduces the level of caspase-1 mRNA or caspase-1 polypeptide, recited in claims 8 and 9; or
e) an agent that increases intracellular NAD+ levels, recited in claims 5(iv), 18(iv), 20(iv), and 23 (iv). 
Applicant is required, in reply to this action, to elect a single group (for example, a proper election might be one such as: Group I-a, or Group V-h, or Group IX-e, etc.) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected group, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional groups which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 17, 19, and 21-22. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The chemical compounds of groups a) – q) above are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  An agent that increases intracellular NAD+ levels (e.g. G3PDH, see specification [0150]), 1,4-dihydropyridine, SRTI 720 HCl, Fisetin,  a nucleic acid comprising a nucleotide sequence encoding a SIRT2 polypeptide, glyburide, 16673-34-0, MCC950, Shikonin, sodium butyrate, β-hydroxybutyrate, an inhibitory nucleic acid (i.e. an siRNA, an shRNA, a ribozyme, or an antisense nucleic acid) that specifically reduces the level of NLRP3 mRNA or NLRP3 polypeptide, z-VAD-fmk, ac-YVAD-cmk, VX-765, z-WHED-fmk, an inhibitory nucleic acid (i.e. an siRNA, an shRNA, a ribozyme, and an antisense nucleic acid) that specifically reduces the level 
Applicant’s reply must also identify the claims readable on the elected groups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder of Product and Process Claims
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                
          
                                                                                                                                                                                                  /JAMES D SCHULTZ/    Primary Examiner, Art Unit 1633